PER CURIAM.
Motion granted, amending decisions of this court so as to state that the reversal was upon the law, and also the facts, for the reason that although the evidence showed, without contradiction, that the plaintiffs’ title was acquired under a judgment and deed which provided that such title was taken subject to all taxes and assessments which became liens upon the property subsequent to February 21, 1884, such facts were not embraced within the findings of the trial court. This order is made upon condition that the plaintiffs may, if they so elect, withdraw their appeal to the court of appeals, and be relieved from their stipulation given upon such appeal, and in that event that defendants shall pay to the plaintiffs all their costs and disbursements on appeal to the court of appeals, not including fee for argument in that court. Such election to be exercised within two days after service' of copy of this order, and costs to be paid as herein provided within two days after such election is made.